BAUER, Chief Judge,
dissenting.
I begin the dissent by agreeing with virtually everything contained in the majority opinion; the suit is based on the contract and the plaintiffs, as undisclosed principals, have standing to sue. Moreover, the $19,-000.00 estimate is just that: an estimate and not a ceiling (nor should it be a subbasement). But the fact remains that the plaintiffs are entitled to a finding in their favor on liability.
Now to where I part company. When an “estimate” that provides the basis for a contract is exceeded by three hundred to seven hundred percent, I believe it incumbent of the estimator (in this case, the hospital plaintiffs speaking through their agent) to allege and prove the reasonable value of the services for which they seek compensation. And that was not done.
The defendants in this case were in a particularly disadvantageous position to evaluate the reasonable costs. Not only were they in a foreign country, they were separated by thousands of miles, a diversity of language and an incredibly different social and economic society. They had to rely on the good faith of the doctors, hospitals and other people involved. And their duty, it seems to me, is to provide proof of the reasonableness of their charges when those charges are obscenely out of line with the “estimate.” And that proof must be more than the fact that the figure represents what the hospital billed. As near as I can tell from the pleadings below, the briefs in this court, and the oral argument by counsel for the plaintiffs, the figure must be reasonable because that’s what the hospital billed.
Unlike the opinion of the majority, I believe the discrepancy between “estimate” and final billing was so wide as to exclude summary judgment. I would remand for trial on that issue.